Citation Nr: 0310370	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-18 593	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
ankles, knees, hips, elbows, and shoulders, claimed as 
residuals of a cold injury.   

2.  Entitlement to service connection for skin cancer, 
claimed as a residual of a cold injury.  

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as a residual of a cold injury.  

4.  Entitlement to service connection for scars, to include 
as a residual of a cold injury.    

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right great toe, 
residual of a cold injury.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1944 
to December 1946, and from August 1950 to September 1951.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  The appellant currently 
resides within the jurisdiction of the Indianapolis, Indiana 
RO.  

The Board notes that in May 1997, the appellant submitted a 
copy of a newspaper article regarding veterans who had 
suffered from frostbite injuries received during the Battle 
of Chosin Reservoir in North Korea.  In the article, a Dr. 
S.M., chief public health and environmental hazards officer 
with the Veterans Health Administration in Washington, D.C., 
stated that frostbite could cause long-term complications for 
aging veterans, and that the most common complications 
included "diabetes, circulatory problems, arthritis, skin 
cancer in frostbite scars, chronic night pain, and fungal 
infections caused by the skin's loss of immune functions."  
In an attached letter, the appellant maintained that he 
participated in the Battle of Chosin Reservoir and that he 
suffered from all of the above frostbite complications except 
diabetes.  

In an April 1998 rating action, the RO granted the 
appellant's claim for entitlement to service connection for 
degenerative arthritis of the 1st metatarsal phalangeal joint 
of the right foot, residual of a cold injury.  At that time, 
the RO assigned a 10 percent disability rating, effective 
from April 11, 1997.  The appellant subsequently filed a 
timely substantive appeal with respect to the disability 
rating assigned for his service-connected degenerative 
arthritis of the right great toe.  In this regard, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth on 
the preceding page.  

In the April 1998 rating action, the RO also denied the 
appellant's claims for the following: entitlement to service 
connection for (1) circulatory problems, (2) peripheral 
neuropathy, (3) skin cancer, (4) scars, (5) chronic "night 
pain," (6) fungal infections, and (7) arthritis (other than 
the right great toe), all claimed as residuals of a cold 
injury.  The appellant subsequently filed a timely appeal 
with respect to the above claims.  In a December 2001 rating 
action, the RO granted the appellant's claims for the 
following: entitlement to service connection for (1) cold 
injury residuals, degenerative joint disease of the lumbar 
spine, (2) cold injury residuals, degenerative joint disease 
of the cervical spine, (3) cold injury residuals, 
degenerative joint disease of the right hand, (4) cold injury 
residuals, degenerative joint disease of the left hand, (5) 
cold injury residuals, degenerative joint disease of the left 
great toe, with history of scaling (fungus infection), and 
(6) actinic keratosis.  In addition, the RO also 
recharacterized the appellant's service-connected right toe 
disability as degenerative joint disease of the right great 
toe, with history of scaling (fungus infection).   

In light of the above, while the Board recognizes that 
service connection has been granted for arthritis of the 
cervical and lumbosacral spines, arthritis of the left and 
right hands, and for arthritis of the left great toe, 
nevertheless, given that the appellant's original claim was 
for service connection for arthritis (other than the right 
great toe), the Board finds that his remaining claim on 
appeal is for service connection for arthritis of the ankles, 
knees, hips, elbows, and shoulders, all claimed as residuals 
of a cold injury.  In addition, given that in the December 
2001 rating action, the RO characterized the appellant's 
service-connected left toe disability as degenerative joint 
disease of the left great toe, with history of scaling 
(fungus infection), and recharacterized his service-connected 
right toe disability as degenerative joint disease of the 
right great toe, with history of scaling (fungus infection), 
the Board finds that the appellant's claim for service 
connection for fungal infections, claimed as residuals of a 
cold injury, has been granted.  Therefore, this issue is no 
longer before the Board.  

In August 2000, a hearing was conducted at the RO.  At that 
time, the appellant testified, in essence, that in regard to 
his claims for service connection for circulatory problems 
and chronic "night pain," claimed as residuals of a cold 
injury, he was referring mostly to pain in his hands, feet, 
and back, and not a specifically diagnosed circulatory 
disability or pain disability.  (Transcript (T.) at pages 
(pgs.) 10, 11, 25 & 26).  Thus, it appears that regarding the 
appellant's claims for service connection for circulatory 
problems and for chronic "night pain," the appellant was 
actually referring to symptoms of his cold injuries and not 
actual separate disabilities.  Accordingly, given that 
circulatory problems and pain are a part of the appellant's 
service-connected arthritis of the cervical and lumbosacral 
spines, left and right hands, and left great toe, the Board 
finds that the appellant's claims for service connection for 
circulatory problems and for chronic "night pain" have been 
granted and are no longer before the Board.  

The Board also notes that in the appellant's substantive 
appeal (VA Form 9), dated in September 1999, the appellant 
indicated that he wanted a hearing at the RO before a member 
of the Board (now referred to as a Veterans Law Judge).  
However, in a January 2000 correspondence from the 
appellant's representative to the RO, the appellant's 
representative stated that the appellant no longer wanted a 
Travel Board hearing and that instead, he wanted a hearing at 
the RO before a local hearing officer.  Thus, as stated 
above, in August 2000, a hearing was conducted at the RO.   

The Board further observes that in an informal hearing 
presentation, dated in May 2003, the appellant's 
representative raised the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disability.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The appellant does not have arthritis of the ankles, 
knees, hips, elbows, or shoulders.  

2.  The appellant does not have skin cancer.  

3.  The appellant does not have peripheral neuropathy.  

4.  There is no competent medical evidence of current scars.  

5.  The appellant's service-connected right great toe 
disability, residual of a cold injury, consists of tenderness 
of the right great toe metatarsal joint plus x-ray evidence 
of severe degenerative arthritis of the right first 
metatarsophalangeal joint; the probative medical evidence 
does not show that the appellant's right great toe 
disability, residual of a cold injury, includes these 
additional manifestations: tissue loss, nail abnormalities, 
color changes, locally impaired local sensation, or 
hyperhidrosis.  

6.  The appellant does not have loss of toes or parts of his 
feet, or persistent severe symptoms regarding his service-
connected right great toe disability, residual of a cold 
injury.  


CONCLUSIONS OF LAW

1.  The appellant does not have arthritis of the ankles, 
knees, hips, elbows, or shoulders, that is the result of 
disease or injury incurred in or aggravated by active 
military service.  

2.  The appellant does not have skin cancer that is the 
result of disease or injury incurred in or aggravated by 
active military service.

3.  The appellant does not have peripheral neuropathy that is 
the result of disease or injury incurred in or aggravated by 
active military service.

4.  The appellant does not have scars that are the result of 
disease or injury incurred in or aggravated by active 
military service.

5.  The criteria for an increased evaluation of 20 percent 
for degenerative arthritis of the right great toe, residual 
of a cold injury, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 
(1997); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122; 62 
Fed. Reg. 65207-65224 (Dec. 11, 1997) (effective January 12, 
1998); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122; 63 Fed. 
Reg. 37778-37779 (July 14, 1998) (effective August 13, 1998).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A United States Marine Corps Report of Separation shows that 
the appellant's first period of active service was from 
September 1944 to December 1946.  The appellant's service 
medical records from his first period of active service, 
including his October 1946 separation examination, are 
negative for any complaints or findings of frostbite, 
arthritis of the ankles, knees, hips, elbows, or shoulders, 
skin cancer, peripheral neuropathy, or scars.

The appellant's DD 214, Report of Separation From the Armed 
Forces of the United States, shows that the appellant's 
second period of active service was from August 1950 to 
September 1951.  He received the Korean Service Medal with 
one star.  The appellant's personnel records from his second 
period of active service show that he participated in the 
Wonsan-Hungnam-Chosin Campaign in Northern Korea from 
November to December 1950.  The records also reflect that he 
participated in operations against enemy forces in south and 
central Korea from December 1950 to August 1951.  The 
appellant's service medical records from his second period of 
active service, including his September 1951 separation 
examination, are negative for any complaints or findings of 
frostbite, arthritis of the ankles, knees, hips, elbows, or 
shoulders, skin cancer, peripheral neuropathy, or scars.  

In April 1996, the appellant underwent a general VA 
examination.  At that time, the appellant's skin, including 
appendages, was clinically evaluated as normal.  

In April 1997, the RO received inpatient treatment records 
from the VA Hospital (VAH) in Louisville.  The records show 
that the appellant was hospitalized from November 1962 to 
January 1964 for unrelated disorders.  

In May 1997, the RO received private medical records from a 
Dr. M.A.M., from December 1990 to June 1992.  The records are 
negative for any complaints or findings of arthritis of the 
ankles, knees, hips, elbows, or shoulders, skin cancer, 
peripheral neuropathy, or scars.

In February 1998, the appellant underwent a VA cold injury 
protocol examination.  At that time, he stated that during 
his second period of service, he was stationed in Korea and 
participated in the Battle of Chosin Reservoir.  The 
appellant indicated that while he was in Korea, he was in a 
very cold environment and that the temperature would fall as 
low as "minus 40 degrees Fahrenheit at night."  He reported 
that he had to sleep outdoors at night.  The examining 
physician stated that it was very difficult to get clear 
details from the appellant.  According to the examiner, the 
appellant noted that he did not suffer any wounds or injury, 
or cuts or laceration to his skin.  The examiner revealed 
that he was not able to get a history from the appellant of 
any gangrene, blistering of the skin of his feet or hands, 
nor of any breaks in his skin.  He indicated that according 
to the appellant, when he took his boots off, the skin of his 
toes was blanched white, but was never blue or cyanotic, or 
dark in color.  The examiner further reported that the 
appellant did not undergo any "frostbite" of his toes, 
fingers, ears, or his nose, but that he stated that there 
were some "blisters" on the edges of his ears, and that 
there was some breaking of the skin, with oozing of blood.  
The examiner noted that there was never any color change in 
the appellant's fingers, except questionable blanching of his 
skin.  He indicated that according to the appellant, there 
was prickling and numbness of the tips of his fingers, "like 
a knife" going through the fingertips.  The appellant stated 
that at present, he had pain in his hips, shoulders, and 
wrists, which he claimed resulted from his in-service cold 
injuries.  The examiner stated that the appellant's skin 
problems at present were limited to just the areas of peeling 
on his right and left cheeks, in the malar areas.  According 
to the examiner, the appellant had never been told that he 
had skin cancer, and he had never consulted a dermatologist, 
nor had he ever been treated for a skin disorder.  The 
examiner also noted that the appellant denied having any 
numbness or paresthesias.  

The physical examination of the appellant's skin showed 
several areas of actinic keratosis on the malar areas of each 
cheek.  There were similar tiny keratotic lesions on the 
margins of the ears and on the exposed areas of the backs of 
his hands.  On the soles of his feet, there were some dry 
scaling areas, and some slight pigment changes where he had 
had previous vesicular itching eruptions in the warmer 
weather.  The nails of the fingers and the toes were normal.  
There was no atrophy of the skin, and the skin temperature 
was quite normal.  There was no edema.  The pedal pulses were 
quite normal, although the examiner noted that it was 
difficult for him to palpate the dorsalis pulses.  The 
posterior tibial pulses were quite normal.  The popliteal 
pulses were normal, although there was a 3+ systolic bruit in 
the left femoral artery.   

Neurologic examination showed normal deep tendon reflexes.  
Sensory examination was entirely normal both to vibratory 
sense and to light touch, and to pinprick throughout the 
upper and lower extremities.  There was no evidence of muscle 
atrophy, and there was no evidence of motor weakness.  The 
appellant's balance was normal.  

Orthopedic examination showed that both shoulder joints 
flexed to 180 degrees and abducted to 180 degrees.  However, 
at that point, the appellant had some discomfort in the 
anterior right shoulder in the areas of the deltoid and the 
acromioclavicular (AC) joint.  Internal rotation and external 
rotation of each shoulder was to 90 degrees without pain.  
The elbow joints, wrist joints, and fingers were all normal.  
Both hips flexed to 95 degrees, abduction was to more than 50 
degrees, as was external rotation.  Internal rotation was to 
35 degrees.  Adduction was normal.  Internal and external 
rotation were normal.  Both knee joints flexed to 130 degrees 
and fully extended to 180 degrees.  There were stable 
collateral ligaments, and the patellae were nontender.  There 
was no fluid, and the patellar ligaments were normal.  The 
appellant could squat down and get up from a squat three 
times in a row, although he did complain of anterior knee 
pain in so doing.  Heel gait and toe gait were normal.  The 
ankle joints were normal on each side.  The vascular 
examination was as described above, showing adequate pedal 
pulses.  The examiner stated that despite the fact that he 
was not able to feel the dorsalis pulses, the skin of the 
feet was quite warm and was intact.  There were no scars of 
the appellant's toes, nor of his fingertips suggesting past 
old ulcerations, which he also denied.         

In regard to the diagnoses, the examiner stated that the 
appellant's history of cold injuries appeared to be minimal, 
though they consisted of blanching of the skin of the 
appellant's toes and his hands; never with gangrene or 
ulcerations.  The examiner also concluded that there was no 
evidence that the appellant had skin cancer, although he did 
have actinic keratoses in the areas described in the 
examination.  According to the examiner, there was also no 
evidence of any neurologic abnormalities.  The examiner 
stated that there was evidence of degenerative joint disease, 
involving on clinical grounds, the cervical spine and the 
lumbosacral spine.  The examiner indicated that he did not 
find any abnormalities of the appellant's knees, although the 
appellant was complaining bitterly of knee and leg pains.  
According to the examiner, he could also find no evidence of 
peripheral vascular disease, although there was a bruit in 
the left femoral artery.  However, the examiner noted that 
the bruit was transient and he could not hear it when he 
listened a second time.  Thus, the examiner concluded that he 
did not find any evidence of peripheral neuropathy, frostbite 
scars, nor arthritis in areas that may have been frostbitten, 
except for the area on the appellant's great toe, as 
described above.  The examiner noted that x-rays were being 
ordered and subsequently, the appellant had x-rays taken.  
Following a review of the x-rays, the examiner provided an 
addendum to his February 1998 VA examination report and 
stated that x-rays of the appellant's right foot showed 
degenerative arthritis of the first MTP (metatarsal 
phalangeal) joint of the right foot.  The examiner noted that 
the appellant had given a history of slouching of the foot 
due to cold.  According to the examiner, there was also x-ray 
evidence of degenerative joint disease (DJD) of the cervical 
spine and lumbar spine.  

In an April 1998 rating action, the RO granted the 
appellant's claim for entitlement to service connection for 
degenerative arthritis of the first metatarsal phalangeal 
joint of the right foot, residual of a cold injury.  At that 
time, the RO assigned a 10 percent disability rating under 
Diagnostic Code 7122, effective from April 11, 1997, for the 
appellant's service-connected right great toe disability.  
This rating has remained in effect up until the current 
claim.  

A VA examination for the feet was conducted in July 1999.  At 
that time, the appellant stated that he had a bump on his 
right big toe that was painful.  He indicated that sometimes, 
he felt an "ice pick-sharp pain" into the foot while he was 
driving.  The appellant noted that at times, his feet would 
swell, and that he had some erythema and heat at the bottoms 
of his feet.  According to the appellant, he did not use 
crutches, a brace or cane, shoe inserts, or corrective shoes.      

Upon physical examination, the right great toe distal 
interphalangeal joint laterally deviated to 20 degrees.  The 
appellant's right metatarsophalangeal joint had a 
hallux/valgus degree of 10 degrees.  There were calluses on 
the medial and lateral aspects of the great toes and calluses 
over the plantar surfaces of the second through the fifth 
toes, which were mild.  The appellant was tender over the 
right great toe metatarsophalangeal joint and there was a 
nodule that measured 2 x 2 centimeters.  There was no heat or 
erythema of that nodule.  The appellant's right great toe 
metatarsophalangeal joint plantar flexed to 25 degrees and 
dorsiflexed to five degrees.  The interphalangeal joint of 
the right great toe dorsiflexed to 15 degrees and plantar 
flexed to 25 degrees.  The appellant grimaced at the "end-
of-motion" for metatarsophalangeal joint plantar flexion and 
dorsiflexion.  There was no pain in the range of motion of 
the interphalangeal joint.  The toes of the left foot 
appeared normal, and he had no edema of the right or left 
foot.  The appellant had some "scale" over the plantar 
surfaces of the right arch and heel, and scattered "scale" 
over the plantar surface and arch, with erythema of the left 
foot.  The appellant did not have hammertoe, high arch, claw 
foot, or other deformity.  There was no breakdown of the skin 
of the feet or unusual shoe wear pattern.  The appellant 
appeared to have a normal gait and stance.  There was no 
weakness of the feet.  He had normal strength of the ankle, 
with no pain on resisted motion.  There was only tenderness 
of the right great toe metatarsal joint.  The diagnosis was 
of history of cold exposure.  The examining physician also 
noted that x-rays documented severe degenerative arthritis of 
the right first metatarsophalangeal joint and right distal 
interphalangeal joint of the second toe.    

In July 1999, the appellant underwent a VA examination for 
the hands.  At that time, he stated that he had cramps in his 
hands.  The appellant also indicated that he had swelling of 
the tips of his fingers, with occasional heat and erythema of 
his joints.  According to the appellant, he had decreased 
sensation of the fingertips, especially worse in the winter 
with cold sensitivity.  Following the physical examination, 
the examiner diagnosed the appellant with a hand condition.  
The examiner stated that x-rays documented degenerative 
arthritis of the distal interphalangeal joints, bilateral.   

A VA joints examination was conducted in July 1999.  At that 
time, the appellant stated that 10 years ago, he developed 
shoulder problems.  The appellant indicated that at present, 
he had a throbbing ache in his shoulders which was mild to 
severe.  He noted that he also had wrist pain which occurred 
about once a week and lasted all day.  According to the 
appellant, his wrist condition started eight to ten years 
ago, as well.  The appellant further reported that 
approximately one year ago, he developed hip pain.  

Upon physical examination, the appellant was able to walk on 
his heels and toes normally and do a deep knee bend, except 
he complained of toe pain with walking on his toes.  He had 
normal strength of the lower extremities without pain on 
resisted motion.  The straight leg raise and knee extension 
were negative.  He had some decreased sensation to "sharp" 
over the left big toe, otherwise, sensation was normal.  
Patellar and Achilles reflexes were +2.  The great toes were 
downgoing.  There was no postural abnormality, fixed 
deformity, or spasm.  Right hip flexion was to 100 degrees, 
with "end-of-motion" grimace.  Adduction was to 25 degrees, 
and abduction was to 35 degrees.  External rotation was to 50 
degrees, and internal rotation was to 35 degrees.  Left hip 
flexion was to 100 degrees, with no change in his pain and no 
hip pain.  Adduction was to 30 degrees, and abduction was to 
30 degrees.  External rotation was to 30 degrees, and 
internal rotation was to 35 degrees.  He had no change in his 
pain for those motions and no hip pain.  

In the appellant's July 1999 VA examination, right shoulder 
forward elevation was to 135 degrees, with stated pain 
starting at 60 degrees and lasting throughout motion and with 
"end-of-motion" grimace.  Shoulder abduction was to 105 
degrees, with stated pain starting at 95 degrees and lasting 
throughout motion.  External rotation was to 35 degrees, 
without pain.  Internal rotation was to 35 degrees, without 
pain.  Left shoulder forward elevation was to 15 degrees, 
with stated pain starting at 50 degrees and lasting 
throughout motion, and he had "end-of-motion" grimace.  
Left shoulder abduction was to 115 degrees with stated pain 
starting at 105 degrees and lasting throughout motion.  
External rotation was to 60 degrees, with "end-of-motion" 
grimace.  Internal rotation was to 45 degrees, without pain.  
There was no joint edema, effusion, weakness, erythema, heat, 
abnormal movement or guarding of movement.  There was also no 
breakdown of the feet or unusual shoe wear pattern, and there 
was no ankylosis.  The diagnosis was history of arthritis in 
multiple joints of the lumbosacral spine, shoulders, wrists, 
and hips, as per patient history.  However, the examining 
physician stated that current x-rays of the appellant's hips, 
wrists, and shoulders were all reported to be normal.   

In September 1999, the examiner from the appellant's July 
1999 VA examination submitted an addendum to his July 1999 
examination report.  At that time, the examiner stated that 
there was no evidence that the appellant had arthritis of his 
shoulders, wrists, or hips.  It was the examiner's opinion 
that the appellant had no disability of those joints relating 
to a history of frostbite.   

In August 2000, a hearing was conducted at the RO.  At that 
time, the appellant testified that he took "arthritis 
pills" for his right toe arthritis.  (T. at page (pg.) 1).  
The appellant stated that he had pain in his right foot all 
of the time.  (T. at pgs. 1 & 2).  He indicated that he also 
had sores between his toes.  Id.  According to the appellant, 
the pain would wake him up at night.  (T. at pg. 2).  The 
appellant indicated that the color of his skin did not 
change, and that he had itching and scaling of his feet.  
(Id.).  According to the appellant, he also experienced 
numbness in the tips of his fingers.  (T. at pg. 12).  The 
appellant revealed that he had not been diagnosed with 
peripheral neuropathy.  (T. at pgs. 12 & 13).  He testified 
that he had also not been diagnosed with skin cancer.  (T. at 
pg. 15).  The appellant stated that he had a scar on his left 
arm and a few scars on his right arm which appeared after he 
engaged in hand-to-hand combat with Chinese solders during 
the Battle of the Chosin Reservoir.  (T. at pgs. 18 & 19).  
He indicated that the scars were also due to injuries he 
received when he was attacked with a bayonet.  (T. at pgs. 23 
& 24).  According to the appellant, he did not have any 
current problems with his scars.  (T. at pg. 24).      

In April 2001, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Louisville, from 
February 1999 to April 2001.  The records show that the 
appellant was treated numerous times for complaints of pain 
in his hands, back, knees, elbows, and feet.  The appellant 
stated that he had a history of arthritis in his back, 
elbows, and knees.  


II.  Analysis

A.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In the instant case, the appellant contends that while he was 
in the military, he was stationed in Korea and participated 
in the Battle of Chosin Reservoir.  The appellant states that 
during that period of time, he was exposed to extremely cold 
temperatures.  He maintains that due to his in-service cold 
injuries, he later developed arthritis of the ankles, knees, 
hips, elbows, and shoulders, skin cancer, peripheral 
neuropathy, and scars.  The appellant further contends that 
during service, he engaged in hand-to-hand combat and was 
attacked with a bayonet, which caused him to develop scars on 
his arms.  In this regard, lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not show that the appellant 
possesses medical expertise, nor is it contended otherwise.  
Therefore, his own opinion that he currently suffers from 
arthritis of the ankles, knees, hips, elbows, and shoulders, 
skin cancer, peripheral neuropathy, and scars, all as 
residuals of cold injuries suffered while he was in the 
military, is not competent evidence.  

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
2 Vet. App. at  141, 143.  In the instant case, there is no 
competent medical evidence showing a current medical 
diagnosis of either arthritis of the ankles, knees, hips, 
elbows, or shoulders.  In addition, there is also no 
competent medical evidence showing a current medical 
diagnosis of either skin cancer, peripheral neuropathy, or 
scars.  In regard to the appellant's claimed arthritis of the 
ankles, knees, hips, elbows, and shoulders, the Board notes 
that in the appellant's February 1998 VA cold injury protocol 
examination, the appellant complained of pain in his knees, 
hips and shoulders.  However, the examiner stated that he 
could not find any abnormalities of the appellant's knee, and 
he also indicated that he did not find any evidence of 
arthritis in areas that may have been frostbitten, except for 
the area on the appellant's great toe.  In addition, the 
Board observes that in the appellant's July 1999 VA joints 
examination, although the examiner noted that according to 
the appellant, he had a history of arthritis in numerous 
joints, including his hips and shoulders, the examiner 
reported that current x-rays of the appellant's hips and 
shoulders were reported to be normal.  The Board further 
notes that in the September 1999 addendum to the July 1999 VA 
examination report, the examiner stated that there was no 
evidence that the appellant had arthritis of the hips or 
shoulders, and that he had no disability of those joints 
relating to a history of frostbite.  Moreover, the Board 
observes that although the outpatient treatment records from 
the Louisville VAMC, from February 1999 to April 2001, show 
that the appellant indicated that he had a history of 
arthritis in his knees and elbows, the records are negative 
for any medical evidence showing that the appellant had 
arthritis in his knees and elbows.  

Recently, the Court has had occasion to address what 
constitutes a disability.  A symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
foe which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, 
while the Board recognizes the appellant's complaints of pain 
in his ankles, knees, hips, elbows, and shoulders, no 
diagnosis of underlying disability has been provided, to 
include arthritis of the ankles, knees, hips, elbows, or 
shoulders.      

In regard to the appellant's claimed skin cancer, the Board 
notes that the medical evidence of record is negative for any 
findings of skin cancer.  The Board observes that in the 
appellant's April 1996 VA examination, the appellant's skin, 
including appendages, was clinically evaluated as normal.  In 
addition, in the appellant's February 1998 VA cold injury 
protocol examination, the examiner concluded that there was 
no evidence that the appellant had skin cancer, although he 
did have actinic keratoses in the areas described in the 
examination.  The Board further notes that in the appellant's 
August 2000 hearing, the appellant testified that he had not 
been diagnosed with skin cancer.  

In regard to the appellant's claimed peripheral neuropathy, 
the Board observes that the medical evidence of record is 
negative for any findings of peripheral neuropathy.  The 
Board notes that in the appellant's February 1998 VA cold 
injury protocol examination, the examiner stated that there 
was no evidence of neurologic abnormalities.  The examiner 
further indicated that there was no evidence of peripheral 
vascular disease, although there was a bruit in the left 
femoral artery.  However, the examiner noted that the bruit 
was transient and that he could not hear it when he listened 
a second time.  Thus, the examiner concluded that he did not 
find any evidence of peripheral neuropathy.  In addition, the 
Board notes that in the appellant's August 2000 hearing, the 
appellant testified that he had not been diagnosed with 
peripheral neuropathy.   

In regard to the appellant's claimed scars, the Board notes 
that the medical evidence of record is negative for any 
findings of scars.  As previously stated, in the appellant's 
April 1996 VA examination, the appellant's skin, including 
appendages, was clinically evaluated as normal.  In addition, 
in the appellant's February 1998 VA cold injury protocol 
examination, the examiner concluded that he did not find any 
evidence of frostbite scars.  

In the instant case, the Board recognizes that the 
appellant's personnel records show that he participated in 
the Wonsan-Hungnam-Chosin Campaign in Northern Korea from 
November to December 1950, and that he participated in 
operations against enemy forces in south and central Korea 
from December 1950 to August 1951.  Thus, the Board concludes 
that the appellant was involved in combat against the enemy 
and as such, was exposed to extremely cold temperatures and 
was plausibly injured by a bayonet.  See 38 U.S.C.A. § 
1154(b).  However, even accepting as true that the appellant 
suffered cold and bayonet injuries while he was in the 
military, there is still no competent medical evidence 
showing a current medical diagnosis of either arthritis of 
the ankles, knees, hips, elbows, or shoulders.  In addition, 
there is also no competent medical evidence showing a current 
medical diagnosis of either skin cancer, peripheral 
neuropathy, or scars.  Therefore, in light of the above, the 
Board concludes that without any current clinical evidence 
confirming the presence of arthritis of the ankles knees, 
hips, elbows, or shoulders, skin cancer, peripheral 
neuropathy, or scars, service connection must be denied.  
Rabideau, 2 Vet. App. at 141, 143.        


B.  Increased Rating Claim

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).   

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
requires consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

As noted above, the appellant has taken issue with the 
initial rating assigned following the grant of service 
connection.  Separate ratings may therefore be assigned for 
separate periods based on the facts found--a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999).  Thus, the Board must evaluate the relevant 
evidence since April 1997.   

As previously stated, the appellant's service-connected right 
great toe disability has been assigned a 10 percent 
disability rating under Diagnostic Code 7122.  In this 
regard, the Board notes that Diagnostic Code 7122, formerly 
residuals of frozen feet (immersion foot), was revised 
effective from January 12, 1998, and is now designated as 
residuals of cold injury.  See 62 Fed. Reg. 65207-65224 (Dec. 
11, 1997) (effective January 12, 1998).  Under the former 
rating criteria, residuals of frozen feet with mild symptoms 
such as chilblains are rated as 10 percent disabling whether 
unilateral or bilateral.  Persistent moderate swelling, 
tenderness, redness, etc. is rated 20 percent when unilateral 
and 30 percent when bilateral.  Loss of toes or parts, and 
persistent severe symptoms are rated 30 percent when 
unilateral and 50 percent when bilateral.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997).  

Under the revised regulations of Diagnostic Code 7122, a 10 
percent rating is assigned for pain, numbness, cold 
sensitivity, or arthralgia.  A 20 percent rating is assigned 
for pain, numbness, cold sensitivity, or arthralgia, plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions or 
osteoarthritis) of affected parts.  A 30 percent rating is 
assigned for cold injury residuals, with pain, numbness, cold 
sensitivity, or arthralgia, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis) of affected parts.  No higher rating is 
assignable for cold injury residuals under Diagnostic Code 
7122. Amputations of fingers or toes, and complications such 
as squamous cell carcinoma at the site of a cold injury scar 
or peripheral neuropathy should be separately evaluated under 
other diagnostic codes.  Each affected part (hand, foot, ear, 
nose) is evaluated separately and the ratings are combined, 
if appropriate, in accordance with 38 C.F.R. §§ 4.25 and 
4.26.

This diagnostic code was revised again, effective August 13, 
1998.  The revised criteria provide a 10 percent rating for 
arthralgia or other pain, numbness, or cold sensitivity.  A 
20 percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 30 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Again, one would separately 
evaluate amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes. 
One would also separately evaluate other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation under Diagnostic Code 
7122.  Also, each affected part (e.g., hand, foot, ear, nose) 
is evaluated separately and the ratings combined in 
accordance with 38 C.F.R. §§ 4.25 and 4.26.  63 Fed. Reg. 
37778-37779 (July 14, 1998). 

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991); Marcoux v. 
Brown, 10 Vet. App. 3 (1996).  However, in a recent opinion, 
VA's Office of General Counsel determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  Thus, the Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.        

In the April 1998 rating action, the appellant was notified 
of the amended criteria which became effective on January 12, 
1998, as well as the old criteria.  The regulatory criteria 
have been further revised, as set forth above.  See 63 Fed. 
Reg. 37778-37779 (July 14, 1998) (effective August 13, 1998).  
The Board notes that the appellant has not been provided with 
this final rule nor was the further revised criteria applied 
to his claim in the December 2001 supplemental statement of 
the case.  In light of the fact that the further revised 
criteria do not substantively change the amended criteria, 
which became effective in January 1998, the Board finds that 
the appellant is not prejudiced by its consideration of the 
criteria which became effective on August 13, 1998.    

In reviewing the appellant's symptoms and manifestations of 
his service-connected right great toe disability, it is the 
conclusion of the Board that the evidence supports a 20 
percent disability evaluation under both the old and the new 
rating criteria.  As previously stated, under the version of 
Diagnostic Code 7122 in effect prior to January 12, 1998, a 
10 percent disability rating was assigned for either 
unilateral or bilateral residuals of frozen feet with mild 
symptoms and chilblains.  A 20 percent disability rating was 
warranted for unilateral residuals of frozen feet with 
persistent moderate swelling, tenderness, redness, etc., or a 
30 percent disability rating was assigned for these symptoms 
if they involved both feet.  A 30 percent disability rating 
was also warranted for unilateral residuals of frozen feet 
with loss of toes, or parts, and persistent severe symptoms, 
or a 50 percent disability rating was assigned for these 
symptoms if they involved both feet.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997).  In addition, under both 
versions of the amended criteria, the criteria for a 10 
percent evaluation requires arthralgia, pain, numbness, or 
cold sensitivity.  The next higher evaluation of 20 percent 
requires any one of the additional manifestations: tissue 
loss, nail abnormalities, color changes, impaired sensation, 
hyperhidrosis, or x-ray abnormalities.  The 30 percent 
evaluation requires two or more of the foregoing 
manifestations.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(1998).     

In the instant case, the probative medical evidence shows 
that the appellant's right great toe disability is manifested 
by tenderness of the right great toe metatarsal joint.  In 
addition, the medical evidence of record also establishes 
that x-rays of the appellant's right great toe show severe 
degenerative arthritis of the right first metatarsophalangeal 
joint.  Thus, in regard to the old rating criteria, given 
that the appellant's July 1999 VA examination for the feet 
shows that the appellant's right great toe was tender at that 
time, and that the appellant's other VA examinations, dated 
in February 1998 and July 1999, were silent regarding the 
question of whether the appellant's right great toe was 
tender, the Board finds that the appellant's residuals of 
cold injury includes persistent tenderness of the right great 
toe and as such, a 20 percent evaluation for the right great 
toe is warranted under the version of Diagnostic Code 7122 in 
effect prior to January 12, 1998.  In addition, the Board 
also concludes that because the appellant's residuals of cold 
injury includes both pain of the right great toe and x-ray 
evidence of severe degenerative arthritis of the right great 
toe, the criteria for a 20 percent evaluation for the right 
great toe have been met under both versions of the amended 
criteria.  

The Board further finds that the criteria for the next higher 
evaluation of 30 percent have not been met under either the 
old or new rating criteria.  In this regard, there is no 
evidence of record showing that the appellant lost any toes 
or parts of his feet as a result of the cold injury.  In 
addition, the Board further notes that in the appellant's 
February 1998 VA cold injury protocol examination, the 
examiner noted that the nails of the appellant's toes were 
normal.  The examiner further indicated that there was no 
atrophy of the skin or edema, and that the skin temperature 
was quite normal.  The Board also recognizes that the 
examiner reported that according to the appellant, while he 
was stationed in Korea, he would take off his boots and the 
skin of his toes would be blanched white.  However, although 
the examiner then diagnosed the appellant with a history of 
blanching of his toes, the Board observes that the February 
1998 examination was negative for any findings of blanching 
of the appellant's toes, specifically his right great toe.  
In addition, in the appellant's July 1999 VA examination, the 
appellant had no edema of the right foot.  Moreover, there 
was no breakdown of the skin of the feet, and he did not have 
hammertoe, high arch, claw foot, or other deformity.

In regard to the old rating criteria, although the Board 
recognizes that the appellant suffers from persistent 
tenderness in his right great toe, in light of the above, 
there is no evidence that the appellant suffers from swelling 
or redness, or that his symptoms are severe.  Moreover, as 
previously stated, there is no evidence of record showing 
that the appellant lost any toes or parts of his feet as a 
result of the cold injury.  Thus, the Board concludes that 
the evidence of record does not show that an evaluation of 30 
percent is warranted under the old rating criteria for the 
appellant's service-connected right great toe disability.  
The Board also concludes that given that the appellant's 
right great toe disability is not manifested by tissue loss, 
nail abnormalities, color changes, locally impaired local 
sensation, or hyperhidrosis, a 30 percent evaluation under 
either version of the amended criteria is not warranted.  

In light of the foregoing and based upon a full review of the 
record with respect to the appellant's service-connected 
right great toe disability, as a residual of a cold injury, 
the Board finds that the criteria have been met under both 
the old and the new rating criteria for an evaluation of 20 
percent for the right great toe.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 
(1997); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122; 62 
Fed. Reg. 65207-65224 (Dec. 11, 1997) (effective January 12, 
1998); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122; 63 Fed. 
Reg. 37778-37779 (July 14, 1998) (effective August 13, 1998).  
The 20 percent disability rating is warranted for the entire 
period since the award of service connection.  Fenderson, 
supra.  In this regard, the Board recognizes that given that 
the first amendment to the rating criteria for residuals of 
cold injury in the Schedule was effective January 12, 1998, 
and in light of VAOPGCPREC 3-00, only the prior version of 
VA's rating schedule can be considered for the period of time 
from April 11, 1997 (the effective date of the award of 
service connection) to January 11, 1998.  However, the Board 
notes that the evidence of record does not include any 
evidence which relates to the appellant's service-connected 
right great toe disability during the period of time from 
April 11, 1997 to January 11, 1998.  Therefore, given that 
the Board has concluded that the appellant suffers from 
persistent tenderness of his service-connected right great 
toe disability, and with reasonable doubt resolved in the 
appellant's favor, the Board finds that during the period of 
time from April 11, 1997 to January 11, 1998, a 20 percent 
evaluation for the right great toe was warranted under the 
version of Diagnostic Code 7122 in effect prior to January 
12, 1998.  Accordingly, as stated above, the 20 percent 
disability rating is warranted for the entire period since 
the award of service connection.  Fenderson, supra.      


III.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the 1998 rating decision 
on appeal, as well as the statement of the case (SOC) and the 
supplemental statement of the case (SSOC), together have 
adequately informed the appellant of the types of evidence 
needed to substantiate his claims.  Furthermore, in July 
2001, the RO sent a letter to the appellant explaining the 
VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the VCAA notification letter sent to the 
veteran in July 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the appellant.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, the Board recognizes that the July 2001 letter 
requested a response by September 2001 and did not notify the 
appellant that he had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  However, any error in the letter to 
the appellant in not informing him that he had one year to 
submit the requested information and/or evidence was harmless 
and did not affect his substantive rights.  That is so 
because more than one year has passed since the letter was 
sent, so the appellant's case was not decided before the one-
year period expired, and he had more than ample time to 
submit additional evidence.  It is clear that the claimant 
has nothing further to submit, and adjudication of his claims 
can proceed.


With respect to VA's duty to assist the appellant, the 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claims.  In this regard, the Board recognizes that in the 
appellant's August 2000 hearing, the appellant testified that 
he had a VA examination scheduled for September 2000 at the 
Louisville VAMC that would be pertinent to his claims.  (T. 
at pg. 4).  However, the Board notes that an appointment 
summary from the Louisville VAMC shows that the appellant 
failed to report to his September 2000 examination.  Thus, 
the RO has obtained all VA and private evidence identified by 
the appellant.  In other words, there is no basis for 
speculating that evidence exists that VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  With respect to 
the appellant's claims for service connection, an examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In February 1998 and July 1999, the appellant was provided VA 
examinations pertinent to his claims.  However, as discussed 
in detail above, upon a review of the February 1998 and July 
1999 VA examination reports and the remaining evidence of 
record, there is no medical evidence showing diagnoses of 
arthritis of the ankles, knees, hips, elbows, or shoulders, 
skin cancer, peripheral neuropathy, or scars.  Thus, no 
further examination is needed because there is no competent 
evidence that the appellant has the claimed conditions.  

In regard to the appellant's service-connected right great 
toe disability, there is no objective evidence indicating 
that there has been a material change in the severity of his 
service-connected condition since he was last examined in 
July 1999.  There are no records suggesting an increase in 
disability has occurred as compared to the last VA 
examination findings.  Therefore, the Board concludes there 
is sufficient evidence to rate the service-connected 
condition fairly.  See also VAOPGCPREC 11-95 (the duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted).

In light of the above, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  In 
the circumstances of this case, additional efforts to assist 
him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  


ORDER

Entitlement to service connection for arthritis of the 
ankles, knees, hips, elbows, and shoulders, claimed as 
residuals of a cold injury, is denied.  

Entitlement to service connection for skin cancer, claimed as 
a residual of a cold injury, is denied.  

Entitlement to service connection for peripheral neuropathy, 
claimed as a residual of a cold injury, is denied.  

Entitlement to service connection for scars, to include as a 
residuals of a cold injury, is denied.  

Entitlement to an increased evaluation of 20 percent for 
degenerative arthritis of the right great toe, residual of a 
cold injury, is granted, subject to the regulations governing 
the payment of monetary awards.   






	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

